Citation Nr: 1043605	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1987 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, 
granting entitlement to service connection for dysthymic disorder 
(claimed as a mental condition to include depression, panic 
attacks or PTSD), while denying a separate claim of entitlement 
to service connection for PTSD.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  


FINDING OF FACT

The Veteran does not have a confirmed diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in December 2008 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior to 
the initial adjudication of the Veteran's claim.  The letter 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The letter also provided the Veteran with the Dingess 
requirements (specifically, how disability ratings and effective 
dates are assigned).  See Dingess/Hartman, 19 Vet. App. at 484.  
Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in February 
2010, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  Lay evidence, if competent and credible, may serve to 
establish a nexus in certain circumstances.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not 
incompetent merely for lack of contemporaneous medical evidence).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for PTSD.  Specifically, the Veteran testified during his June 
2010 hearing that he suffered from PTSD as a result of flying 
combat missions into Iraq and Afghanistan and near air 
collisions.  However, the evidence of record does not demonstrate 
that the Veteran has a confirmed diagnosis of PTSD.  As such, 
service connection is not warranted.  

The Veteran's service treatment records do not reflect that the 
Veteran was diagnosed with PTSD or treated for its associated 
symptomatology during active military service.  According to an 
August 2007 post-deployment evaluation, there were no PTSD 
concerns identified, and the Veteran denied having any experience 
that was so frightening or horrible in the last month that he 
suffered from nightmares, or other symptoms.  There are no other 
in-service records that reflect PTSD symptomatology.  

The Veteran's post-service treatment records also fail to 
demonstrate that the Veteran has been diagnosed with PTSD.  The 
Veteran was afforded a VA mental examination in April 2008.  The 
Veteran reported having mild depression over the past year that 
he probably had for many years.  However, he said he did not 
bring it up because he did not want it to interfere with his 
flying.  The Veteran denied panic attacks and he was noted to 
have no problems getting to sleep or staying asleep.  The 
examiner assigned an Axis I diagnosis of dysthymic disorder.  
Subsequent VA outpatient treatment records from August 2009 
assign a diagnosis of depressive disorder.  However, there is no 
mention of PTSD.  

The Veteran was afforded an additional VA mental examination in 
February 2010.  The examiner noted that a prior treatment record 
indicated that the Veteran had symptoms that were compatible with 
subthreshold PTSD, but that the psychiatrist agreed with the 
April 2008 VA examiner's diagnosis of dysthymic disorder.  The 
Veteran reported that he felt his depression had worsened over 
the past two years and that he suffered from anxiety attacks.  
The Veteran again denied sleep impairment and panic attacks.  
However, he did report feelings of depression and loneliness.  
The examiner again concluded that the Veteran had an Axis I 
diagnosis of dysthymic disorder.  The Veteran was not diagnosed 
with PTSD.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for PTSD.  The 
Board recognizes that the Veteran served in Iraq and Afghanistan, 
and that the regulations pertaining to PTSD were recently 
amended.  Specifically, 38 C.F.R. §3.304(f)(3) no longer requires 
the verification of an in-service stressor if the Veteran was in 
a location involving "fear of hostile military or terrorist 
activity."  However, the amended regulations still require a 
diagnosis of PTSD that conforms to the DSM-IV.  In the present 
case, the Veteran has not been diagnosed with PTSD.  There must 
be a current diagnosis of a disorder for service connection to be 
granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without 
a medical diagnosis of PTSD, the Board must deny the Veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers from 
PSTD as a result of traumatic events he suffered in Iraq and 
Afghanistan.  However, as a lay person, the Veteran is not 
competent to diagnose himself with a specific psychiatric 
disorder.  See Routen, 10 Vet. App. at 186; see also Bostain, 
11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The medical evidence of record confirms that the 
Veteran suffers from dysthymic disorder.  VA has received no 
evidence to demonstrate that the Veteran is capable of 
distinguishing between the symptomatology associated with a 
diagnosis of dysthymic disorder versus PTSD.  Therefore, the 
Veteran's testimony does not demonstrate entitlement to PTSD.  

As a final matter, the Board stresses that the Veteran is already 
service-connected for dysthymic disorder.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant 
seeks service connection for the symptoms of a disability, 
regardless of how those symptoms are diagnosed or labeled.  
According to the Veteran's original claim of December 2008, he 
was seeking service connection for a mental condition, to include 
depression or PTSD.  The competent medical evidence demonstrates 
that the Veteran is entitled to service connection for a mental 
disorder; namely, dysthymic disorder.  However, even if the 
Veteran were to be granted service connection for PTSD, in his 
overall disability award would not be increased, as his service-
connected psychiatric disorders would be combined into a single 
disorder, namely a psychiatric disorder to include dysthymic 
disorder and PTSD, due to overlapping symptomatology.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


